     Anna Maria Martin (Bar No. 154279)
 1   amartin@mmhllp.com
 2   Grant Ingram (Bar No. 242785)
     gingram@mmhllp.com
 3   MESERVE, MUMPER & HUGHES LLP
     800 Wilshire Boulevard, Suite 500
 4   Los Angeles, California 90017-2611
     Telephone: (213) 620-0300
 5   Facsimile: (213) 625-1930
 6
     Attorneys for Defendants
 7   LIFE INSURANCE COMPANY OF NORTH AMERICA
     and METROPCSWIRELESS, INC. EMPLOYEE
 8   WELFARE BENEFIT PLAN
 9
     Laurence F. Padway (Bar No. 83914)
10   LAW OFFICES OF LAURENCE F. PADWAY
     1516 Oak Street, Suite 109
11   Alameda, CA 94501
     Tel: 510.814.6100
12   Fax: 510.814.0650
13
     David J. Linden
14   P.O. Box 5780
     Napa, CA 94581
15   Tel: 707.252.7007
     Fax: 707.252.7883
16
     Attorneys for Plaintiff
17
     SONJA K. RYGG
18                             IN THE UNITED STATES DISTRICT COURT
19                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
20

21    SONJA K. RYGG,                        ) CASE NO. 3:17-cv-06891-JST
                                            ) STIPULATION FOR A
22          Plaintiff,                      ) ONE DAY EXTENSION
                                            ) OF TIME and [PROPOSED] ORDER
23      vs.                                 )
24                                          ) Date: January 24, 2019
      METROPCS WIRELESS, INC.               ) Time: 2:00 p.m.
25    EMPLOYEE WELFARE BENEFIT PLAN, )
      and LIFE INSURANCE COMPANY OF         )
26    NORTH AMERICA,                        )
27                                         1
         STIPULATION FOR A ONE DAY EXTENSION OF TIME & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
                                                        )
 1                   Defendants.                        )
 2

 3
            Whereas, Plaintiff’s opening brief was due on October 23, 2018: and,
 4

 5
            Whereas, plaintiff’s counsel has found this to be an unusually complicated brief because
 6
     (1) Ms. Rygg’s medical issues are multiple, affecting her ears, neck, shoulders, abdomen, back,
 7
     ankle and foot, (2) the conduct of the plan is unusual in that the insurance adjuster invited a
 8
     second administrative appeal, which is not permitted by the plan document, creating issues of
 9
     how that affects the record, (3) the Social Security decision is affected by an error of the
10
     Administrative Law Judge, which resulted in a reversal of his decision, and for all of these
11
     reasons, this brief has consumed far more hours than were anticipated; and
12

13
            Whereas, counsel for plaintiff believed that he had adequately budgeted time to complete
14
     the brief in timely fashion, but because of the reasons stated above, it became apparent yesterday
15
     that that the brief would not be completed on time;
16

17
            Whereas, counsel for defendants has no objection to the late filing,
18

19
            Now, therefore, it is stipulated that plaintiff’s opening brief may be filed today.
20

21
                                                   MESERVE, MUMPER & HUGHES LLP
22

23
     DATED: October 24, 2018           By: /s/ Anna M. Martin
24                                     ANNA M. MARTIN
                                       Attorneys for Defendants
25                                     LIFE INSURANCE COMPANY OF NORTH
                                       AMERICA and METROPCSWIRELESS, INC.
26                                     EMPLOYEE WELFARE BENEFIT PLAN
27                                        2
         STIPULATION FOR A ONE DAY EXTENSION OF TIME & [PROPOSED] ORDER
28                           Case No. 3:17-cv-06891-JST
 1

 2                                                  LAW OFFICES OF LAURENCE F. PADWAY

 3   DATED: October 24, 2018                        By: /s/ Laurence F. Padway
                                                    LAURENCE F. PADWAY
 4                                                  Attorneys for Plaintiff
                                                    SONJA K. RYGG
 5

 6                     ATTESTATION PURSUANT TO GENERAL ORDER 45
 7          I, Laurence F. Padway, attest that concurrence in the filing of this document has been
 8   obtained from any signatories indicated by a “conformed” signature (/s/) within this e-filed
 9   document. I declare under penalty of perjury under the laws of the United States of America that
10   the foregoing is true and correct.
11

12   Dated: October 24, 2018                LAW OFFICES OF LAURENCE F. PADWAY
13                                            By: /s/Laurence F. Padway
                                                  LAURENCE F. PADWAY
14                                                Attorneys for Plaintiff
                                                  SONJA K. RYGG
15

16

17
18
                                          [PROPOSED] ORDER
19
            Pursuant to the stipulation of the parties, it is so ordered. The filing date for Plaintiff’s
20
     Opening Brief is continued to October 24, 2018.
21

22

23   IT IS SO ORDERED.
24   Dated: October 24, 2018
25                                                       UNITED STATES DISTRICT JUDGE
26                                                                     Jon S. Tigar

27                                        3
         STIPULATION FOR A ONE DAY EXTENSION OF TIME & [PROPOSED] ORDER
28                           Case No. 3:17-cv-06891-JST
